Citation Nr: 1502186	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-27 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for service-connected lumbar degenerative disc disease with stenosis.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from March 1959 to March 1961.

These matters come to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating higher than 10 percent for the lumbar spine disability. In April 2010, a Decision Review Officer (DRO) at the RO granted a 20 percent rating for the lumbar spine disability. 

In December 2013, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in St. Petersburg, Florida. A transcript of the hearing has been associated with the claims file. A TDIU claim is part of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). The record reflects that in a May 2009 statement, the Veteran asserted that he had been deemed totally disabled by the Social Security Administration (SSA) due to his lumbar spine disability. The issue is thus raised by the record and included on the title page herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014). The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the issue of entitlement to a TDIU has been raised by Rice, it has not been previously developed or adjudicated by the AOJ. On remand, the Veteran should be provided with sufficient notice and an opportunity to provide employment information.

At the time of its March 2014 remand, the Board directed the AOJ to obtain and associate with the claims file the Veteran's VA treatment records from the VA Medical Center (VAMC) in Boston, Massachusetts, dated since September 2007. Careful review of the Veteran's claims file, and particularly, the entry labeled by the AOJ as "Boston CAPRI records dated 9/25/07," is silent for any VA treatment records from the Boston VAMC. Instead, the 333 pages of records in that entry are from VA medical facilities in Florida. On remand, the AOJ should obtain and associate with the Veteran's claim file his VA treatment records from the VAMC in Boston. Stegall v. West, 11 Vet. App. 268, 271 (1998) (the veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure this compliance).

Also at the time of the Board's March 2014 remand, it directed the AOJ to obtain a VA medical opinion as to the likelihood that the Veteran's service-connected lumbar spine disability renders him unable to secure or follow a substantially gainful occupation. Review of the April 2014 VA examination report indicates that the examiner simply reported that the Veteran had been in receipt of disability benefits from the SSA at age 55 due to back symptoms, and had not been employed since, as he received a steady income without being employed. In another portion of the examination report, as to whether the Veteran's service-connected lumbar spine disability impacted his ability to work, the examiner noted that the Veteran's  symptoms were increased with prolonged standing, walking, stooping, bending, and stair-climbing, and that he reported less pain with sedentary activities. On remand, the AOJ should obtain a sufficient opinion that fully addresses the Board's inquiry as to the Veteran's employability. Stegall, 11 Vet. App. 268, 271.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran notice pertaining to the issue of entitlement to a TDIU that comports with The Veterans Claims Assistance Act of 2000 (VCAA).

2. Request that the Veteran submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. Then, forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer(s) listed in his VA Form 21-8940. All efforts to obtain such records must be documented in the claims file. If a negative response is received from the employer(s), document such in the claims file and provide the Veteran appropriate notice.

3. Obtain and associate with the claims file the Veteran's treatment records maintained by the VAMC in Boston, Massachusetts, dated since September 2007. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

4. Then, forward the Veteran's claims file to the examiner who conducted the VA examination in April 2014. If that examiner, or a suitable substitute, is not available, schedule the Veteran for another appropriate examination. 

(a) If the Veteran's VA treatment records from the VAMC in Boston are associated with the claims file, the examiner should review such and determine if revision to the April 2014 examination report is required.

(b) The examiner should discuss whether it is at least as likely as not (50% or greater probability) that the Veteran's service-connected lumbar spine disability renders him unable to secure or follow a substantially gainful occupation (i.e., describe from a clinical/medical perspective the nature and degree of impairment due to service-connected disability on the Veteran's ability to retain and maintain employment that is more than marginal). In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

5. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims on appeal, considering any additional evidence added to the record. Specifically consider referral of the increased rating claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b) (2014) and/or referral of the TDIU claim to the same pursuant to 38 C.F.R. § 4.16(b) (2104). If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


